Exhibit ATLANTIC COAST BANK DIRECTOR EMERITUS PLAN The Atlantic Coast Bank Director Emeritus Plan (the “Plan”) is hereby established effective January 1, 2005. The purpose of the Plan is to provide additional retirement benefits to three senior members of the Board of Directors (the “Board”) of Atlantic Coast Bank (the “Bank”), who expressed their interest in retiring from the Board in order to facilitate the appointment of new directors and to recognize the significant and valued contribution of those retiring board members. ARTICLE I ELIGIBILITY AND VESTING 1.1Eligibility.Eligibility for this Plan is limited to Messrs. Morris, McGahee and Hinson (“Participants”). 1.2Vesting.Participants shall be 100% vested in their benefits under this Plan.The Office of Thrift Supervision has been informed about the Plan and has raised no objection to its implementation. ARTICLE II BENEFITS 2.1Retirement Benefits. (a)Upon Separation from Service (as defined below), the Bank shall pay the Participant: (1) a “Normal Retirement Benefit” of ten thousand dollars ($10,000) per year, payable in monthly installments, for nine (9) years, commencing 30 days after the date of the Participant’s Separation from Service; and (2) a “Special
